On Rehearing.
On application for rehearing we are requested by counsel to particularize more in: detail the circumstances relating to the appellant’s presence at the still place. We-have no hesitancy in complying with this-request.
We copy from appellant’s brief:
“Since, as the opinion shows, it’was 400 yards from the still to Albert’s-house, it is insisted that the word', ‘forthwith’ indicates the transmission of too short a time. At any rate the-only witness reciting the intervening-time said, ‘I’d say it was about ten minutes after I got to the still that Mr. Kendrick brought Albert Hall and’ James Calloway back to the still.’ Also-the word, brought, clearly indicates-that the presence of Albert and James-at the still was not due to any voluntary action on their part as might be-inferred from the quotation just made from the opinion. Indeed, it is clear from the evidence that Tom, when, found by the officers, was not at the-'still but near the still, that Tom carried the officer or officers to the still, and' that the deputy sheriff ordered two of” the other officers to ‘bring’ Albert and. James to the still.
*411"We now come to the most important omissions of all:
“1. After Albert and James arrived at the still the officers asked Tom to tell •what he had told the officers, and it was .•after this demand or request was made ■■that Tom and then James made the •declarations which are the subject of this appeal and application for rehearing.
"2. At the time these declarations were being made the officers Downing and Weaver were already engaged in breaking up the still.”
We will not attempt to elaborate further •on the views we expressed in our original opinion.
The following additional authorities bear •some factual analogy to the case at bar, or .at least contain logical deductions which •influenced our original conclusion. Carr v. State, 21 Ala.App. 299, 107 So. 730; Hutto v. State, 27 Ala.App. 81, 165 So. 871; Smith v. State, 25 Ala.App. 445, 148 So. 336; Horn v. State, 23 Ala.App. 273, 124 So. 125; Storment v. State, 24 Ala.App. 223, 133 So. 312; Nalls v. State, 19 Ala.App. 146, 95 So. 591; Ellis v. State, 18 Ala.App. 544, 93 So. 334; Hanson v. State, 27 Ala. App. 147, 168 So. 698.
The application for rehearing is ordered ■overruled.